UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 18, 2008 SILICON IMAGE, INC. (Exact name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-26887 77-0396307 (Commission File Number) (IRS Employer Identification No.) 1060 East Arques Ave., Sunnyvale, CA (Address of Principal Executive Offices) (Zip Code) (408) 616-4000 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On December 18, 2008, Silicon Image, Inc. (the Registrant) issued a press release to update its outlook for projected financial results for the fourth quarter ending December 31, 2008 and provide financial goals for 2009. Item 9.01 –Financial Statements and Exhibits. (d) Exhibits. Exhibit 99.01 – Press Release issued by Silicon Image, Inc., dated December 18, 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 18, 2008 SILICON IMAGE, INC. By: /s/ Harold Covert Harold Covert Chief Financial Officer
